Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on June 12, 2020. Claims 1-15 are pending and currently examined. 

Claim Objection
Claim 6 is objected to for reciting “arecombinant hepatitis B…” which appears to be a mistype for “a recombinant hepatitis B virus”.
Applicant is required to make proper corrections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

The specification discloses an embodiment, ChAd155-hli-HBV, which contains a  DNA fragment inserted as the transgene in the recombinant replication-defective simian (chimpanzee-derived) adenovirus group C vector ChAd155 is derived from two HBV protein antigens, the core nucleocapsid protein antigen HBc and the small surface antigen HBs, separated by the self-cleaving 2A region of the foot-and-mouth disease virus (FMDV). See e.g. [0178-0179]. The specification does not teach an embodiment for administering a composition comprising a viral vector comprising a polynucleotide encoding a HBV S antigen (HBs), and a nucleic acid encoding a HBV core antigen (HBc) that is not also comprised in the vector.  
Claim 7 recites “a method of treating chronic hepatitis B infection (CHB) in a human with an immunogenic composition, the immunogenic combination comprising…” Here, it is not clear what the difference there is between the “immunogenic composition” and the “immunogenic combination”. In other words, the limitation “the immunogenic combination” does not have antecedent basis. Additionally, it appears that the numbering “c)” should not be crossed out.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 2012/0251569 A1, published on Oct. 4, 2012, submitted in IDS filed on June 12, 2020).
Claim 10 is directed to a method of treating or preventing chronic hepatitis B infection in a human with an immunogenic composition, where the immunogenic composition comprises a polynucleotide encoding a hepatitis B surface antigen (HBs) and a nucleic acid encoding a hepatitis B virus core antigen (HBc), wherein the method comprises administering the immunogenic composition in a prime-boost regimen with at least one other immunogenic composition. Claim 11 requires that the immunogenic composition of claim 10 further comprises one or more recombinant HBV protein antigens. 
These claims encompass a prime-boost immunization strategy for treating chronic HBV infection by administering a vaccine composition comprising a polynucleotide/nucleic acid encoding HBs and HBc antigens and another vaccine composition. 

Martin teaches that the composition of the invention may be employed in methods for treating a variety of diseases and pathologic conditions, especially those caused by or associated with an HBV infection. As used therein, the term "treatment" or "treating" encompasses prophylaxis and/or therapy. It is especially useful for treating HBV chronic infection and/or liver lesions in HBV-infected patients including cirrhosis and liver cancer. See e.g. [0158].
Martin teaches that the method or use of the invention is carried out according to prime boost therapeutic modality which comprises sequential administrations of one or more priming composition(s) and one or more boosting composition(s). Typically, the priming and the boosting compositions use different vehicles which comprise or encode at least an antigenic domain in common. See e.g. [0164].
More specifically, Martin teaches that the immunogenic composition of the invention may comprise at least one polypeptide or a nucleic acid molecule encoding said at least one polypeptide, wherein said at least one polypeptide is selected from the group consisting of: (i) A polymerase moiety comprising at least 450 amino acid residues of a polymerase protein originating from a first HBV virus; (ii) A core moiety comprising at least 100 amino acid residues of a core protein originating from a second 
Martin teaches that the nucleic acid molecule(s) of the invention can be inserted in any location of the adenoviral genome, with a specific preference for insertion in replacement of the E1 region. It/they may be positioned in sense or antisense orientation relative to the natural transcriptional direction of the region in question. Other suitable viral vectors in the context of the invention are derived from poxviruses. A poxviral vector may be obtained from any member of the poxviridae, in particular canarypox, fowlpox and vaccinia virus (preferred). Suitable vaccinia viruses include without limitation the Copenhagen strain, the Wyeth strain and the modified Ankara (MVA) strain. See e.g. [0115-0116].  Martin teaches that the invention also encompasses vectors (e.g. plasmid DNA) complexed to lipids or polymers to form particulate structures such as liposomes, lipoplexes or nanoparticles. See e.g. [0117]. Martin teaches that, of the vector for delivering the nucleotides, adenoviral vectors which have a number of well-documented advantages for gene transfer or for recombinant production are of particular interest. The adenoviral vectors for use in accordance with the invention can be derived from a variety of human or animal sources (e.g. canine, ovine, simian adenovirus, etc). In one embodiment, the adenoviral vector of the present invention is replication-defective. See e.g. [0113-0114].

Accordingly, Martin teaches an invention relating to a method for treating a chronic HBV infection comprising administering in prime-boost regimen a first immunogenic composition comprising a vector (including plasmids, adenoviral vector and vaccinia MVA vector) comprising polynucleotides encoding various HBV antigens suitable for inducing therapeutic immune responses, including HBc and HBs antigens, as claimed, and second immunogenic composition which may comprise the same or different components (e.g. polypeptide antigens) as the first immunogenic composition. 
Therefore, teachings of Martin anticipate claims 10 and 11.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2012/0251569 A1, published on Oct. 4, 2012, submitted in IDS filed on June 12, 2020), in view of Farina et al. (JOURNAL OF VIROLOGY, Dec. 2001, Vol. 75, No. 23, p. 11603–11613).
Claims 1-5 are directed to a method of treating chronic hepatitis B infection (CHB) in a human, comprising the steps of: 
a) administering to the human a composition comprising a replication-defective chimpanzee adenoviral (ChAd) vector comprising a polynucleotide encoding a hepatitis B surface antigen (HBs) and a nucleic acid encoding a hepatitis B virus core antigen (HBc); 
b) administering to the human a composition comprising a Modified Vaccinia Virus Ankara (MVA) vector comprising a polynucleotide encoding a hepatitis B surface antigen (HBs) and a nucleic acid encoding a hepatitis B virus core antigen (HBc); and 
c) administering to the human a composition comprising a recombinant hepatitis B surface antigen (HBs), a recombinant hepatitis B virus core antigen (HBc) and an adjuvant.

a) administering to the human i) a composition comprising a replication- defective chimpanzee adenoviral (ChAd) vector comprising a polynucleotide encoding a hepatitis B surface antigen (HBs) and a nucleic acid encoding a hepatitis B virus core antigen (HBc) and, concomitantly, ii) a composition comprising a recombinant hepatitis B surface antigen (HBs), a recombinant hepatitis B virus core antigen (HBc) and an adjuvant; and 
b) administering to the human i) a composition comprising a Modified Vaccinia Virus Ankara (MVA) vector comprising a polynucleotide encoding a hepatitis B surface antigen (HBs) and a nucleic acid encoding a hepatitis B virus core antigen (HBc) and, concomitantly, a composition comprising a recombinant hepatitis B surface antigen (HBs), a recombinant hepatitis B virus core antigen (HBc) and an adjuvant.
Claims 7 and 9 are directed to a method of treating chronic hepatitis B infection (CHB) in a human with an immunogenic composition, the immunogenic combination comprising: 
a) a composition comprising a replication-defective chimpanzee adenoviral (ChAd) vector comprising a polynucleotide encoding a hepatitis B surface antigen (HBs) and a nucleic acid encoding a hepatitis B virus core antigen (HBc); 
b) a composition comprising a Modified Vaccinia Virus Ankara (MVA) vector comprising a polynucleotide encoding a hepatitis B surface antigen (HBs) and a nucleic acid encoding a hepatitis B virus core antigen (HBc); and 

wherein the method comprises administering the compositions sequentially or concomitantly to the human.
Relevance of Martin is set forth above. However, it is silent on chimpanzee adenovirus. 
Farina teaches studies on a replication-defective vector based on a chimpanzee adenovirus, C68. It teaches that a replication-defective version of C68 was created by replacing the E1a and E1b genes with a minigene cassette; this vector was efficiently trans-complemented by the E1 region of human adenovirus type 5. C68 vector transduced a number of human and murine cell lines. This nonhuman adenoviral vector is sufficiently similar to human serotypes to allow growth in 293 cells and transduction of cells expressing the coxsackievirus and adenovirus receptor. As it is dissimilar in regions such as the hexon hypervariable domains, C68 vector avoids significant cross-neutralization by sera directed against human serotypes. See Abstract.
Farina teaches that the report describes the full sequence analysis of C68 and its development as a gene transfer vector or vaccine carrier. See page 11603, right column, para 1. It teaches constructions of the adenovirus vector expressing heterologous genes, such as GFP and alkaline phosphatase genes.  See e.g. page 11605, right column, and Fig. 3.  
Farina teaches that important to the utility of C68 vector in human trials is the absence of neutralizing antibody in the human population, and that in the study, a screen of 50 normal human subjects failed to detect any significant neutralizing 
serotypes, including adenovirus type 4, did not neutralize infection with C68. See e.g. page 11613, left column.
Teachings of Farina indicate that the C68-based chimpanzee adenovirus vector has advantages over the human adenoviruses, e.g. it is less likely to be neutralized by serum antibodies that are specific to human adenoviruses (which are often existent in human subjects who were previously infected by human adenoviruses).
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the chimpanzee-based replication-defective adenovirus vector into the studies of Martin to replace the adenovirus vector(s) used therein for advantages of the chimpanzee adenovirus vector taught in Farina. There is a reasonable expectation of success that the HBV antigens in Martin studies can be incorporated in the chimpanzee adenovirus vector of Farina based on the teachings of how the recombinant viral constructs are produced disclosed in Martin and Farina. 
Regarding the schedules/sequences for administering three different forms of vaccine compositions (adenovirus-based, MVA-based, and polypeptide-based) specified in the claims, Martin teaches these three forms of HBV vaccine compositions, and teaches that vaccination can be carried out according to prime boost therapeutic modality which comprises administrations of one or more priming composition(s) and one or more boosting composition(s), and that the priming and the boosting compositions may use different vehicles which comprise or encode at least an antigenic domain in common. See e.g. [0164]. This teaching and others about possible prime-.
  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2012/0251569 A1, published on Oct. 4, 2012, submitted in IDS filed on June 12, 2020), in view of Farina et al. (JOURNAL OF VIROLOGY, Dec. 2001, Vol. 75, No. 23, p. 11603–11613), and further in view of Spencer et al. (PLoS ONE, 2014, 9(6): e100538).
Claim 8 is directed to a method of treating chronic hepatitis B infection (CHB) in a human with an immunogenic composition, the immunogenic composition comprising a replication-defective chimpanzee adenoviral (ChAd) vector comprising a polynucleotide encoding a hepatitis B surface antigen (HBs), a nucleic acid encoding a hepatitis B virus core antigen (HBc) and a nucleic acid encoding the human invariant chain (hIi) fused to the HBc, wherein the method comprises administering the composition in a prime-boost regimen with at least one other immunogenic composition.
The specification define the term human invariant chain (hIi) as “[T]he human invariant chain (hli, also known as CD74 when expressed on the plasma membrane), is an evolutionarily conserved type II membrane protein which has several roles within the cell and throughout the immune system [Borghese, 2011].” See e.g. [0113].

Spencer teaches that the orthodox role of the invariant chain (CD74; Ii) is in antigen presentation to CD4+ T cells, but enhanced CD8+ T cells responses have been reported after vaccination with vectored viral vaccines encoding a fusion of Ii to the antigen of interest. In the study the authors assessed whether fusion of the malarial antigen, ME-TRAP, to Ii could increase the vaccine-induced CD8+ T cell response. Following single or heterologous prime-boost vaccination of mice with a recombinant chimpanzee adenovirus vector, ChAd63, or recombinant modified vaccinia virus Ankara (MVA), higher frequencies of antigen-specific CD4+ and CD8+ T cells were observed, with the largest increases observed following a ChAd63-MVA heterologous prime-boost regimen. Studies in non-human primates confirmed the ability of Ii-fusion to augment the T cell response, where a 4-fold increase was maintained up to 11 weeks after the MVA boost. Of the numerous different approaches explored to increase vectored vaccine induced immunogenicity over the years, fusion to the invariant chain showed a consistent enhancement in CD8+ T cell responses across different animal species and may therefore find application in the development of vaccines against human malaria and other diseases where high levels of cell-mediated immunity are required. See Abstract.
Accordingly, Spencer teaches the concept and practice of fusing the hli (CD74) to an antigen of an infectious disease agent that can help enhance stimulation antigen-specific CD8+ T cells.
.   

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2012/0251569 A1, published on Oct. 4, 2012, submitted in IDS filed on June 12, 2020), in view of Leroux-Roels et al. (Vaccine, 2015, 33(8): 1084-1091).
Claims 12-14 are drawn to a method of treating chronic hepatitis B infection (CHB) in a human with an immunogenic composition, the immunogenic composition comprising a recombinant hepatitis B surface antigen (HBs), a C-terminal truncated recombinant hepatitis B virus core antigen (HBc) and an adjuvant containing MPL and QS-21, wherein the method comprises administering administration of the composition in a prime-boost regimen with at least one other immunogenic composition. Claim 15 specifies that the method of claim 12 further comprises one or more vectors encoding one or more HBV protein antigens.
Relevance of Martin is set forth in the 102 rejection above. However, even though it teaches that various adjuvants may be used in the invention, it is silent on the inclusion of MPL.
Leroux-Roels teaches that recombinant hepatitis B surface antigen (HBsAg) was used as a model antigen to evaluate persistence of cellular and humoral immune responses when formulated with three different Adjuvant Systems containing 3-O-desacyl-4’-monophosphoryl lipid A (MPL) and QS-21, in an oil-in-water emulsion 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the MPL/QS-21 adjuvants of Leroux-Roels into the studies of Martin for evaluations of efficacies. One would have been motivated to do so because of the apparent advantages of these adjuvants disclosed in Leroux-Roels.   
Regarding claims 13-14, since Martin teaches that an immunogenic composition may comprise HBc and HBs antigens, there must be a ratio between these two antigens. One of ordinary skill in the art at the time of invention would have been able to arrive at a specific ratio that produces proper immunological effects through routine experimental optimization unless there is evidence that the claimed ratios produce unexpected results. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648